            Case 5:15-cv-00403-HE Document 110 Filed 11/19/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

LÉONE MEYER                                       )
                                                  )
                             Plaintiff,           )
                                                  )
vs.                                               )      Case No. 5:15-cv-00403-HE
                                                  )
THE BOARD OF REGENTS OF THE                       )
UNIVERSITY OF OKLAHOMA, DAVID                     )
L. BOREN IN HIS CAPACITY AS THE                   )
PRESIDENT OF THE UNIVERSITY OF                    )
OKLAHOMA & THE UNIVERSITY OF                      )
OKLAHOMA FOUNDATION, INC.,                        )
                                                  )
                             Defendants.          )

                     MOTION FOR ADMISSION PRO HAC VICE

       Plaintiff, hereby moves this Court for the admission of Luke Joseph Wolf, pro hac

vice, pursuant to LCvR 83.3, and in support, show the Court the following:

       1.       Mr. Wolf’s business address is 100 South Fifth Street, Suite 2500,

Minneapolis, MN 55402-1267. His office number is (612) 268-7000. His email address is

lwolf@spencerfane.com.

       2.       Mr. Wolf is a licensed attorney in good standing with the Minnesota Supreme

Court and the United States District Court for the District of Minnesota.

       3.       Andrew W. Lester of Spencer Fane, LLP, who is a member of the State Bar

of Oklahoma, and admitted to practice in the United States District Court for the Western

District of Oklahoma, is serving and will continue to serve as local counsel in this matter.

       4.       Mr. Wolf is familiar with the Federal Rules of Civil Procedure and the Local

Rules for the Western District of Oklahoma.
                                                                                  OK 295863.1
           Case 5:15-cv-00403-HE Document 110 Filed 11/19/20 Page 2 of 4




      5.       A completed Request for Admission Pro Hac Vice for Mr. Wolf is attached

hereto and a proposed order is submitted herewith.

      WHEREFORE, Luke Joseph Wolf requests that this Honorable Court allow him to

appear Pro Hac Vice in the above styled and numbered cause on behalf of the Plaintiff.


                                        s/ Andrew W. Lester
                                        Andrew W. Lester, OBA No. 5388
                                        Shannon F. Davies, OBA No. 13565
                                        Spencer Fane LLP
                                        9400 North Broadway Extension, Suite 600
                                        Oklahoma City, Oklahoma 73114-7423
                                        Telephone: (405) 844-9900
                                        Facsimile: (405) 844-9958
                                        Email alester@spencerfane.com
                                              sdavies@spencerfane.com
                                        Attorneys for Plaintiff, Léone Meyer




                                           2                                   OK 295863.1


                                                                                OK 561547.1
         Case 5:15-cv-00403-HE Document 110 Filed 11/19/20 Page 3 of 4




                              CERTIFICATE OF SERVICE

       I hereby certify that on November 19, 2020, I electronically transmitted the attached
documents to the Clerk of Court using the ECF system for filing and transmittal of Notice of
Electronic Filing to all counsel of record as set forth below:

Michael D. McClintock       michael.mcclintock@mcafeetaft.com
Michael K. Avery            michael.avery@mcafeetaft.com
Thaddeus J. Stauber         tsauber@nixonpeabody.com



                                                 s/Andrew W. Lester




                                             3                                    OK 295863.1


                                                                                   OK 561547.1
                 Case 5:15-cv-00403-HE Document 110 Filed 11/19/20 Page 4 of 4
                                  UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF OKLAHOMA

LÉONE MEYER                                     )
                                                )
                                                )
                                                )
vs.                               Plaintiff(s)  )                       5:15-cv-00403-HE
                                                               Case No. ________________
THE BOARD OF REGENTS OF THE UNIVERSITY OF       )
OKLAHOMA, DAVID L. BOREN IN HIS CAPACITY AS     )
THE PRESIDENT OF THE UNIVERSITY OF OKLAHOMA, )
&THE UNIVERSITY OF OKLAHOMA FOUNDATION, INC )
                                   Defendant(s) )

                                   REQUEST FOR ADMISSION PRO HAC VICE

      I hereby request admission to the Bar of this Court PRO HAC VICE in support of which I represent that
the answers to the following questions are complete, true and correct:

1.    Full name: Luke Joseph Wolf

2.    State bar membership number: 399986

3.    Business address, telephone and fax numbers:
       100 South Fifth Street, Suite 2500
       Minneapolis, MN 55402-1267
       Telephone: (612) 268-7000
       Facsimile: (612) 268-7001

4.    List all state and federal courts or bar associations in which you are a member “in good standing” to practice
      law:
       Minnesota Supreme Court
       U.S. District Court for the District of Minnesota



5.    Have you been denied admission, disbarred, suspended from practice,                     G Yes    G
                                                                                                       ✔ No

      reprimanded, denied “in good standing” status, or otherwise disciplined by any
      court, bar association, grievance committee or administrative body?

6.    Have any proceedings which could lead to any such disciplinary action been              G Yes    G
                                                                                                       ✔ No

      instituted against you in any such bodies?
        (Please attach a statement explaining any “YES” answers to questions 5 or 6.)

7.    Are you familiar with the Federal Rules of Evidence, the Federal Rules of Civil         G
                                                                                              ✔ Yes    G No
      or Criminal Procedure (as applicable to this case) and the local rules of this court?

      A check for $50 should be made payable to the U.S. District Court Clerk.
         (United States Government Attorneys are exempted from paying this fee.)

                    18th
      DATED this ________        November 2020
                          day of _____________________________.

                                                                Luke J. Wolf
005/rvsd 06-04                                                 Signature of Applicant
